DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  Applicant’s previous election of Group I, claims 1-19, and the following species which correspond to Ra, Rb and Rc in formula 1 being acryloxypropyl, epoxycyclohexylethyl, and hexylene, respectively (from example 1, PSQ-1) and Ra being acryloxypropyl (without any Rc) in formula 2 (from example 1, compound A), still applies and claims 20 remain withdrawn.

    PNG
    media_image1.png
    215
    635
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 12/21/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 14 recite that SiO1.5 is “composed of a siloxane bond (Si-O-Si)” which is vague because this implies that each “SiO1.5” group has two silicon atoms and one oxygen atom when it appears this is intended to be a single Si atom with 3 shared oxygen atoms (i.e., ½ of each oxygen totaling 1.5 oxygen atoms).  It would appear remedial to recite that SiO1.5 “represents a silsesquioxane portion in the polyorganosilisesquioxane,” which would appear to capture Applicant’s intended meaning (because silsesquioxane corresponds to a single Si atom with 3 shared oxygen atoms as explained above).
Claims 1, 13 and 14 recite that Rc is required to be a monovalent substituent and then later recite that Rc may bond with another Rc (thereby making Rc divalent) which appears contradictory and is therefore vague.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto (JP 2017/008148, see machine translation of JP 6557522 corresponding to JP 2017/008148) in view of Kim et al. (U.S. 2016/0046830) in view of Mori et al. (U.S. 2008/0286583) in view of Kim et al. (WO 2017160027, see U.S. 2018/0230316, hereinafter Kim2).
Regarding claims 1-19, Shibamoto teaches a composition for a hard coating that is for image display devices (e.g., touch panel) by being coated on a plastic substrate at an overlapping thickness, as in claims 15-19, ([0147]-[0160]) and that is formed from a polysilsesquioxane which may be entirely SiO1.5 repeating units (when the amount of T2 units is zero, within the range of the ratio of T3/T2 being 5 “or more”, [0050]) with the Ra group in formula I being an  epoxycyclohexyl group (as in claims 2 and 3 and the elected species, [0033]-[0034], formula 1a, providing specific examples of suitable epoxy groups), with the R21 group in formula 2-1 being hexylene (as in the elected species) ([0040]-[0041]), and with the R2’ group in formula 2’ being an acrylic substituted alkyl, e.g., propylene, group ([0044]-[0047], thereby corresponding to acryloxypropyl, as in claims 9-10 and the elected species) ([0031]-[0049]).  The ratio of formula I (epoxy repeating units) to formula 2-1 (hexylene repeating units), when there is no formula II or formula 2-2 repeating units, is 99.5/0.5 to 80/20 ([0031]), such that there are approximately 4 to 200 times as many epoxy groups to hexylene groups in the polysilesquioxane.  The amount of R2’ acryloxypropyl groups in the polysilsesquioxane is not disclosed explicitly but is taught as being obvious to adjust (i.e., including to values that result in an epoxy+acrylate /(epoxy+acrylate+hexylene) ratio within claims 4-6, an acrylate /epoxy ratio as in claims 1, 7, and 8, and a hexylene /(epoxy+acrylate+hexylene) ratio as in claims 9-10, given the above ratio range of epoxy/hexylene of 4 to 200) ([0049]).  The polysilesquioxane is disclosed as having a molecular weight overlapping the range of claims 11-12 ([0064]-[0065]).
In addition and as an alternative to the above teachings in Shibamoto regarding adjusting the amount of the R2’ acryloxypropyl groups in the polysilsesquioxane, Kim is also directed to a hard coating formed from polysilsesquioxane resins comprising epoxy and acrylate functional groups and teaches that the ratio of epoxy to acrylate functional groups may be 1/180 to 180/1 
In addition and as an alterantive to the above from Kim, Mori is also directed to a hard coating formed from polysilsesquioxane resins comprising epoxy and acrylate functional groups and teaches that acrylate functional groups may be included at 0-70 parts by mass per 100 parts of the epoxy groups (see abstract, [0030]-[0034], when the “polycondensable silicon compound having no epoxy group” is acryloxypropyltrimethoxysilane).  Thus, it would have been obvious to have used the above acrylate/epoxy ratio from Mori for the ratio of acrylate/epoxy in Shibamoto because Mori teaches that such a ratio range is suitable for forming a polysilesquioxane hard coating composition.
Based on the above ratios of acrylate to epoxy groups from Kim and/or Mori in modified Shibamoto, the acrylate/epoxy ratio of claims 1, 7, and 8 is overlapped, and given the above ratio of epoxy/hexylene of 4 to 200 in Shibamoto, the epoxy+acrylate /(epoxy+acrylate+hexylene) ratio of claims 4-6 and the hexylene /(epoxy+acrylate+hexylene) ratio as in claims 9-10 is also overlapped.  For example, modified Shibamoto teaches a composition (within the above ranges) having 1 hexylene Rc repeating unit, 70 acryloxypropyl Ra repeating units, and 100 epoxy Rb repeating units, corresponding to a (p+q)/(p+q+r) ratio of approximately 0.98, a p/q ratio of 0.7, and a r/(p+q+r) ratio of 0.0058, all of which are within the claimed ranges such that the broad ranges of modified Shibamoto overlap the claimed ranges.
Modified Shibamoto does not disclose the claimed anti-scratch layer, however, Kim2 teaches a polysilsesquioxane coating composition for application over a hard coating in optical 
The above 200 nm thickness in Kim2 is technically outside of the claimed range but is so close (i.e., the claimed range encompasses, e.g., 200.001 nm which is practically the same as the 200nm of the prior art) to render the claimed range prima facie obvious, i.e., the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
Therefore, it would have been obvious to one of ordinary skill in the art that the amount of more than 200nm disclosed in the present claims is but an obvious variant of the 200nm of the prior art and thereby one of ordinary skill in the art would have arrived at the claimed invention
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the previous SiO1.5 limitation was clear based on the common understanding of silsesquioxane repeating units in a polysilsesquioxane (i.e., the R group had to be bound to the silicon atom because there was nowhere else for it to bond if the other three bonds on the silicon atom were taken up by oxygen/siloxane bonds).  However, the previous claim did not indicate that the SiO1.5 unit was a silsesquioxane unit (i.e., polysilsesquioxanes do not necessarily consist of silicon atoms with three siloxane bonds each, and therefore the SiO1/5 unit could comprise a silicon atom with two siloxane bonds, one Si-R bond, and one Si-O-R bond, as long as there are other silsesquioxane units in the polysilsesquioxane).  Thus, Applicant’s intent to clarify the nature of the SiO1.5 unit as a silsesquioxane unit would have resolved the issue but the new language introduces new confusion (see above).  If the claim clearly indicated that the SiO1.5 unit corresponds to a silsesquioxane unit (i.e., a silicon atom with three siloxane bonds) that would resolve the confusion (see rejection above for proposed remedial amendment).
Applicant also argues that Rc can be monovalent and may be divalent when two Rc groups connect to form an Rc2 group.  However, this does not change the fact that the claims recite Rc as univalent then later recite an embodiment where Rc is divalent, as explained previously (i.e., the claims do not recite the Rc2 group alternative for Rc).  It would appear remedial to simply recite something like “Rc represents a monovalent substituent or a plurality of Rc’s may form a bond with each other” (to indicate that Rc is not required to be monovalent if two Rc’s are bonded together).
Applicant then argues that the 200nm thickness of the prior art does not render obvious the “more than 200nm” thickness endpoint of the claimed range.  This is not persuasive as explained in the rejection above.  Also, nothing in Kim2 teaches away from more than 200 nm 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787